Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (08/03/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Acknowledgements

3.       The undersigned thanks Applicant representative for the new list of amendments provided, and for the clearly stated remarks and observations.

3.1.	 Upon new entry, claims (1-6, 8-17, and 19-24) remain pending for examination, of which (1, 8 -12, and 19 -24) have been amended. Claims (7 -18) have been cancelled.

3.2.	The Information Disclosure Statement (IDS) that was submitted on (08/03/2021) is in compliance with the provisions of 37 CFR 1.97, being considered by the Examiner. 

                                                       Response to Arguments

4.	Applicant's arguments received on (08/03/2021) have been fully considered but they're
not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons;

4.1.	Examiner considers that Applicant merely reveals the fundamentals principles of his invention, and recites instead a set of well-known inter prediction techniques, also direct associated with “affine modeling”, in order to determine the best MV candidate in the process, in accordance with HEVC codec, that for the most part were part of the common knowledge way before the invention was made/filed. 

4.2.	Further, Examiner still considers that no allowable subject matter has been yet identified, nor does the claim recites any particular methodology that would differentiate from the newly applied PA. In this regard, it is valid to point out that in order to prove patentability at the PTO, the claim language has to present a clear defined functionality, including a clear algorithm and/or structural execution that would differentiate from the PA and standard papers on record. The newly presented list of claims, (as currently stated) fails this requirement.

4.3.	As a matter of claim interpretation, the Office gives the claims their broadest reasonable interpretation consistent with the specification; See “In re Morris,” 127 F.3d 1048, 1054 (Fed. Cir. 1997); and see "In re Am. Acad. Of Sci. Tech Ctr.”, 367 F.3d 1359, 1369 (Fed. Cir. 2004); 
…and while the Office interprets the presented claims broadly but reasonably in light of the specification, we nonetheless must not import limitations from the specification into the claims. See also “Phillips v. A WH Corp.”, 415 F.3d 1303, 1323 (Fed. Cir. 2005).

4.4.	Regarding Applicant arguments/remarks;

4.4.1.	Applicant argues that the combination of PA on record fails to disclose [a third motion vectors are derived by projecting the one or more motion vectors of the first block onto one or more control points of a block having a predetermined size"; (p. 8)]; the examiner disagrees because under the broadest reasonable interpretation (BRI) consistent with the determining motion vectors in based on affine models, employing projection of plurality and different type of control points, (see also two control points, (Fig. 6A) and three control points (Fig. 6C) respectively; [0038 -0040], for plurality of sub-block sizes adaptively constrained; [Chuang; 0065].)

4.4.2.	Applicant argues that the combination of PA on record fails to disclose [the projected MV are stored in the memory in association with the block of predetermined size" (p. 8); the undersigned also disagrees because under the same BRI at least Zhang; et al. teaches analogous feature in (e.g. the projected vector result of (172, 178) using references (i.e. already encoded frames) allocated in memory; [Zhang; 0239].)

4.4.3.	With respect to the specific mapping of the newly amended features, please refer to Claim rejection section (6) for details.

5.    Finally the Office considers Applicant's arguments not persuasive, as applied rejection
on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such structure/methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. 
_ See Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] …identical function specified in the claim in substantially the same way.

Claim rejection section

          35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

s (1-6, 8 -17, 19 -24) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; et al (2019/0208211, hereafter “Zhang”) in view of Chuang; et al (2021/0160527, hereafter “Chuang”).

Claim 1. (Currently Amended) Zhang discloses the invention substantially as claimed in form of - An encoder, comprising: (e.g. a codec ecosystem of Fig. 1, including encoder (Fig. 9) and decoder (Fig. 10), similarly employing affine motion prediction, as shown in Figs. (5 -7) and the algorithm of Fig. 8; and where first and second MVs values (steps 168, 174) is/are interpolated using control points (step 170, 176) and further processed (encoded in step 172, Fig. 11) and decoded in step (178, Fig. 12) respectively.)
	Zhang more specifically discloses - circuitry; and memory coupled to the circuitry, wherein in operation, the circuitry:  (e.g. a codec ecosystem of Fig. 1, including encoder (Fig. 9) and decoder (Fig. 10); [Zhang])
derives one or more first motion vectors based on at least one of one or more motion vectors of a first block encoded in an affine mode; (e.g. see at least Fig. (11, 12), step (168) for encoding, and step (176) decoding, respectively; [Zhang; 0230-0246];)
derives one or more second motion vectors based on at least one or more motion vectors of a second block that has been encoded and is different from the first block; (e.g. see at least Fig. (11, 12), step (168) for encoding target block, and step (176) decoding, respectively; [Zhang; 0230-0246];)
and determines, as motion vector predictors at control points of a current block to be encoded, motion vectors including at least one of the first motion vectors and at least one of the second motion vectors; (e.g. see at least Fig. (11, 12), step (170) for encoding and step (176) decoding, respectively; [Zhang; 0230-0246];)
one or more third motion vectors are derived by projecting the one or more motion vectors of the first block onto one or more control points of a block having a predetermined size, and (e.g. see at least Fig. (11, 12), step (172) for encoding and step (178) decoding, respectively; [Zhang; 0230-0246];)
the third motion vectors are stored in the memory in association with the block having the predetermined size; (e.g. the result of (172, 178) similarly using references (i.e. already encoded frames) allocated in memory; [Zhang; 0239].)
Even when Zhang teaches interpolation of one or more vectors during codec using affine techniques, it is note that Zhang fails to mention the use of different (i.e. two/three) control points for prediction.
In a similar filed of endeavor, Chuang discloses (e.g. a codec technique of the same (Figs. 10 -11), employing motion estimation for inter prediction, identifies one (uni-prediction) or two (bi-prediction) best reference blocks for a current block in one or two reference picture. Chuang further teaches motion compensation for inter picture prediction locates the one or two best reference blocks according to one or two MVs (see at least Fig. 7); and derive third vector using interpolation (projection) of the control points as in details shown in Fig. 5; [Chuang; Summary; 0053].)
Chuang further teaches determining motion vectors in based on affine models, employing two control points, Fig. 6A and three control points Fig. 6C respectively; [0038 -0040], for plurality of sub-block sizes adaptively constrained; [Chuang; 0065]. 
 Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the invention of Zhang; et al. with the affine models of Chuang; et al. in order to provide (e.g. a more efficient coding tool for sub-block motion compensation, able to reduce system complexity and bandwidth requirements in the process; [Summary; 0047].)

Claim 2. (Original) Zhang/Chuang discloses - The encoder according to claim 1, wherein the circuitry determines, as the motion vector predictors at the control points, two first motion vectors and one second motion vector. (The same rationale and motivation applies as given for the claim 1. In addition see at least Figs (8, 11, 12); [Zhang; 0230-0246].)

Claim 3. (Original) Zhang/Chuang discloses - The encoder according to claim 1, wherein the second block neighbors the current block. (The same rationale and motivation applies as given for the claim 1. In addition see Figs (2, 5); [Zhang; 0103].)      

Claim 4. (Original) Zhang/Chuang discloses - The encoder according to claim 1, wherein a position of the second block varies depending on a position of the first block. (The same rationale and motivation applies as given for the claim 1. In addition see Figs (2, 5); [Zhang; 0103].)        

Claim 5. (Original) Zhang/Chuang discloses - The encoder according to claim 1, wherein 2the circuitry only for a motion vector predictor among the motion vector predictors that is determined using the second motion vector, (e.g. see Figs (8, 11, 12); [Zhang; 0230-0246];)
encodes a difference vector which is a difference between a motion vector of the current block and the motion vector predictor determined using the second motion vector; (e.g. see first and second MVs (steps 168, 174) interpolated using control points in step (170, 176) and further processed (encoded in step 172, Fig. 11) and decoded in step (178, Fig. 12) respectively; [Zhang]).  

Claim 6. (Original) Zhang/Chuang discloses - The encoder according to claim 1, wherein the circuitry determines, as motion vector candidates in an affine merge mode, the motion vector predictors at the control points which are motion vectors including: at least one of the first motion vectors; and the second motion vector. (The same rationale and motivation applies as given for the claim 1. In addition see at least Figs (8, 11, 12); [Zhang; 0230-0246];)  

Claim 7. (Cancelled)  

Claim 8. (Currently Amended) Zhang/Chuang discloses - The encoder according to claim 1, wherein the block having the predetermined size is a block of 8 x 8 pixels; (e.g. see CU/PU partitioning (8x8, etc) in accordance with the HEVC standards; [Zhang; 0073-0080].) 

Claim 9. (Currently Amended) Zhang/Chuang discloses - The encoder according to claim 1, wherein the third motion vectors each correspond to a different one of the control points of the block having the predetermined size, and the control points include an upper-left corner control point of the block having the predetermined size. (The same rationale & motivation applies as given for the claim 1. In addition see at least top-left control points in at least [Zhang; 0089 -0103].)

Claim 10. (Currently Amended) Zhang/Chuang discloses - The encoder according to claim 1, wherein the third motion vectors correspond to an upper-left corner control point, a lower-left corner control point, and a lower-right corner control point of the block having the predetermined size. (The same rationale & motivation applies as given for the claim 1. In addition see at least top-left control points in at least [Zhang; 0089 -0103].)  

Claim 11. (Currently Amended) Zhang/Chuang discloses - The encoder according to claim 1, wherein the third motion vectors correspond to an upper-left corner control point, an upper-right corner control point, and a lower-right corner control point of the block having the predetermined size. (The same rationale & motivation applies as given for the claim 1. In addition see at least top-left control points in at least [Zhang; 0120 -0136].) 

Claim 12. (Currently Amended) Zhang/Chuang discloses - A decoder, comprising: circuitry; and memory coupled to the circuitry, wherein in operation, the circuitry: derives one or more first motion vectors based on at least one of one or more motion vectors of a first block decoded in an affine mode; derives one or more second motion vectors based on at least one of one or more motion vectors of a second block that has been decoded and is different from the first block; and determines, as motion vector predictors at control points of a current block to be decoded, motion vectors including at least one of the first motion vectors and at least one of the second motion vectors, one or more third motion vectors are derived by projecting the one or more motion vectors of the first block onto one or more control points of a block having a predetermined size, and the third motion vectors are stored in the memory in association with the block having the predetermined size. (Current lists all the same elements as described in Claim 1 above, but in “circuitry decoder form” and is/are therefore on the same premise.) 

Claim 13. (Original) Zhang/Chuang discloses - The decoder according to claim 12, wherein the circuitry determines, as the motion vector predictors at the control points, a combination of two first motion vectors and one second motion vector. (The same rationale and motivation applies as given for the claims (1 and 2).) 

Claim 14. (Original) Zhang/Chuang discloses - The decoder according to claim 12, wherein the second block neighbors the current block. (The same rationale and motivation applies as given for the claims (1 and 3).)   

Claim 15. (Original) Zhang/Chuang discloses - The decoder according to claim 12, wherein a position of the second block varies depending on a position of the first block. (The same rationale and motivation applies as given for the claims (1 and 4).)   

Claim 16. (Original) Zhang/Chuang discloses - The decoder according to claim 12, wherein the circuitry only for a motion vector predictor among the motion vector predictors that is determined using the second motion vector, decodes a difference vector which is a difference 4between a motion vector of the current block and the motion vector predictor determined using the second motion vector. (The same rationale and motivation applies as given for the claims (1 and 5).)  

Claim 17. (Original) Zhang/Chuang discloses - The decoder according to claim 12, wherein the circuitry determines, as motion vector candidates in an affine merge mode, the motion vector predictors at the control points which are motion vectors including: at least one of the first motion vectors; and the second motion vector. (The same rationale and motivation applies as given for the claims (1 and 6).)   

Claim 18. (Cancelled)  

Claim 19. (Currently Amended) Zhang/Chuang discloses - The decoder according to claim 12, wherein the block having the predetermined size is a block of 8 x 8 pixels. (The same rationale and motivation applies as given for the claims (1 and 8).) 

Claim 20. (Currently Amended) Zhang/Chuang discloses - The decoder according to claim 12, wherein the third motion vectors each correspond to a different one of the control points of the block having the predetermined size, and the control points include an upper-left corner control point of the block having the predetermined size. (The same rationale and motivation applies as given for the claims (1 and 9).)  

Claim 21. (Currently Amended) Zhang/Chuang discloses - The decoder according to claim 12, wherein the third motion vectors correspond to an upper-left corner control point, a lower-left corner control point, and a lower-right corner control point of the block having the predetermined size. (The same rationale and motivation applies as given for the claims (1 and 10).) 

Claim 22. (Currently Amended) Zhang/Chuang discloses - The decoder according to claim 12(The same rationale and motivation applies as given for the claims (1 and 11).) 

Claim 23. (Currently Amended) Zhang/Chuang discloses - An encoding method, comprising: 5deriving one or more first motion vectors based on at least one of one or more motion vectors of a first block encoded in an affine mode; deriving one or more second motion vectors based on at least one of one or more motion vectors of a second block that has been encoded and is different from the first block; and determining, as motion vector predictors at control points of a current block to be encoded, motion vectors including at least one of the first motion vectors and at least one of the second motion vectors, wherein one or more third motion vectors are derived by projecting the one or more motion vectors of the first block onto one or more control points of a block having a predetermined size, and the third motion vectors are stored in a memory in association with the block having the predetermined size. (Current lists all the same elements as described in Claims (1 and 12) above, but in “encoder method form” and is/are therefore on the same premise.)   

Claim 24. (Currently Amended) Zhang/Chuang discloses - A decoding method, comprising: deriving one or more first motion vectors based on at least one of one or more motion vectors of a first block decoded in an affine mode; deriving one or more second motion vectors based on at least one of one or more motion vectors of a second block that has been decoded and is different from the first block; and determining, as motion vector predictors at control points of a current block to be decoded, motion vectors including at least one of the first motion vectors and at least one of the second motion vectors, wherein one or more third motion vectors are derived by projecting the one or more motion vectors of the first block onto one or more control points of a block having a predetermined size, and the third motion vectors are stored in a memory in association with the block having the predetermined size. (Current lists all the same elements as described in Claims (1 and 12) above, but in “decoder method form” and is/are therefore on the same premise.) 

                 Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art 
                                                            
                                                           Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1. Patent documentation

US 10,4624,88 B1		Li; et al.		H04N19/176; H04N19/105; H04N19/44; 
US 2017/0332095 A1		Zou; et al.		H04N19/567; H04N19/124; H04N19/18; 
US 2018/0077417 A1		Huang; et al.		H04N19/70; H04N19/157; H04N19/105; 
US 2019/0208211 A1		Zhang; et al.		H04N19/537; H04N19/139; H04N19/70; 
US 2019/0281285 A1		Piao; et al.		H04N19/129; H04N19/176; H04N19/119; 
US 2020/0244989 A1		Lee; et al.		H04N19/137; H04N19/176; H04N19/109; 
US 2021/0160527 A1		Chuang; et al.		H04N19/105; H04N19/176; H04N19/513; 

8.2. Non-Patent documentation:

_ Affine multipicture motion compensated prediction; Wiegand; 2005;
_ Affine transform prediction for next generation of video coding; 2015;
_ An efficient four-parameter affine motion model for video coding; Li - 2017;

                   CONCLUSIONS

9.	In view of above Examiner’s considerations, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a). See also See MPEP 5 706.07(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.